         Case 16-13699-mdc                             Doc         Filed 12/20/19 Entered 12/20/19 15:29:52                                       Desc Main
                                                                   Document      Page 1 of 3
 Fill in this information to identify the case:

 Debtor 1                  Margaret T. Piscitelli
                           aka Margaret T. Boyer

 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the:               Eastern         District of          Pennsylvania
                                                                                               (State)
 Case number                                        16-13699-AMC



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                             12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                  Specialized Loan Servicing LLC                                        Court claim no. (if known):                      17-2

Last four digits of any number you use to                                                                Date of payment change:
identify the debtor's account:                                                       1833                Must be at least 21 days after date of       02/01/2020
                                                                                                         this notice



                                                                                                         New total payment:
                                                                                                         Principal, interest, and escrow, if any $1,433.51


Part 1:                Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?
    No
    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
              the basis for the change. If a statement is not attached, explain why:

                          Current escrow payment:            $471.49                                     New escrow payment:            $472.25


Part 2:                Mortgage Payment Adjustment

 2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's variable-
    rate account?
    No
    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
              attached, explain why:

                         Current interest rate:                                       %                  New interest rate:                               %

                         Current principal and interest payment                  $                       New principal and interest payment:      $


Part 3:                Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                agreement. (Court approval may be required before the payment change can take effect.)
                         Reason for change:
                         Current mortgage payment:                 $                                      New mortgage payment:         $




Official Form 410S1                                                    Notice of Mortgage Payment Change                                                      Page 1
CadetPCNForm00
5122-N-8005
       Case 16-13699-mdc                          Doc      Filed 12/20/19 Entered 12/20/19 15:29:52                               Desc Main
                                                           Document      Page 2 of 3
Debtor 1                                       Margaret T. Piscitelli                          Case Number (if known)            16-13699-AMC
                          First Name              Middle Name           Last Name



Part 4:      Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and t elephone number.
Check the appropriate box.

                        I am the creditor.

                       I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.


    
                                                                                    




     /s/ John J. Rafferty                                                                 Date      12/20/2019
       Signature


Print:             John J. Rafferty                                                        Title    Authorized Agent for Specialized Loan Servicing,
                    First Name            Middle Name             Last Name                         LLC


Company            Bonial & Associates, P.C.

Address            14841 Dallas Parkway, Suite 425
                   Number                Street

                   Dallas, Texas 75254
                   City                  State                   Zip Code


Contact phone              (972) 643-6600                           Email     POCInquiries@BonialPC.com




Official Form 410S1                                             Notice of Mortgage Payment Change                                                Page 2
CadetPCNForm00
5122-N-8005
Case 16-13699-mdc              Doc      Filed 12/20/19 Entered 12/20/19 15:29:52                      Desc Main
                                        Document      Page 3 of 3


            CERTIFICATE OF SERVICE OF NOTICE OF MORTGAGE PAYMENT CHANGE


I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before December 20, 2019 via electronic notice unless otherwise stated.

Debtor                 Via U.S. Mail
Margaret T. Piscitelli
2567 Valley View Rd
Bensalem, PA 19020-2262


Debtors' Attorney
JOSHUA Z. GOLDBLUM
826 Bustleton Pike
Suite 101B
Feasterville, PA 19053

Chapter 13 Trustee
WILLIAM C. MILLER, Esq.
P.O. Box 1229
Philadelphia, PA 19105


                                                      Respectfully Submitted,
                                                      /s/ John J. Rafferty




PAYMENT CHANGE NOTICE - CERTIFICATE OF SERVICE                                                           5122-N-8005
                                                                                                     PmtChgCOS_0001
